Appeal by the claimant from a decision by the Workmen’s Compensation Board, disallowing a claim for death benefits. The decedent and one Randall had engaged in a timbering operation upon the land of the respondent Williams. Randall had entered into a contract with Williams to buy the timber at $12 per thousand board feet and to cut it and haul it away. The board found that Randall had taken the decedent in as a partner on a 50-50 basis. Each one furnished a horse for the work and each contributed his own services. Williams was sought to be held liable under section 56 of the Workmen’s Compensation Law on the theory that the decedent was an employee of Randall and that Randall had failed to carry workmen’s compensation insurance. The evidence *1131supported the board’s conclusion that the decedent was not an employee o£ Randall but was a joint venturer with him. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.